The conviction is under Chapter 108, Acts of 41st Legislature, Regular Session, denouncing the offense of theft of domestic fowls and prescribing the penalty.
Appellant entered a plea of guilty, and the jury assessed *Page 440 
against him a penalty at confinement in the county jail for 100 days.
The appeal is based upon the contention that the evidence is insufficient to support the verdict. The entry of a plea of guilty concedes the guilt of the accused, and the purpose of the reception of evidence is to give the jury information upon which to measure the penalty within the terms of the law. See Bennett v. State, 98 Tex.Crim. Rep., Anderson v. State, 118 Tex.Crim. Rep., 42 S.W.2d 1012. The sufficiency of the evidence to show guilt becomes important only when the evidence shows the innocence of the accused. See Phillips v. State, 99 Tex.Crim. Rep., 268 S.W. 735. The penalty authorized by statute is confinement in the penitentiary for not more than two years, confinement in the county jail for not more than 100 days, a fine of not more than $200, or both such fine and imprisonment in jail.
The evidence adduced upon the present trial is not regarded as demonstrating the innocence of the accused of the offense charged.
The judgment is affirmed.
Affirmed.